Citation Nr: 1450763	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an anxiety disorder and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

In April 2014 the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO.  A transcript of the hearing is associated with the Veteran's electronic file in Virtual VA.

Although the claim addressed by the RO was solely a claim for service connection for PTSD, the 2010 VA examiner found that the Veteran did not meet the diagnostic criteria for that disorder, but instead diagnosed anxiety disorder, which he opined was partly related to the Veteran's service.  The Court of Appeals for Veterans Claims (Court) has determined that claims for service connection for PTSD can encompass claims for service connection for other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the RO has previously denied service connection for anxiety disorder in an October 2007 rating decision; thus, the Board has recharacterized the issues on the cover page accordingly.  

The issue of entitlement to service connection for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Competent and credible evidence of an in-service stressor has not been submitted. 

2.  An October 2007 rating decision that denied service connection for generalized anxiety disorder was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

3.  Evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  New and material evidence has been submitted and the claim for service connection for anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice for     his PTSD claim was provided in September 2008 and the Veteran had ample opportunity to respond prior to the May 2009 rating decision on appeal.  

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, VA treatment records, VA examination reports, and hearing testimony.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the circumstances of his service, symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.


The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the PTSD issue to be decided herein is available and not part of the claims file.  As the Board is reopening the claim for service connection for anxiety disorder and remanding for additional development, no discussion of VCAA compliance is necessary for that issue.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and the Veteran is not prejudiced by a decision at this time. 

Service Connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If    the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

During the course of this appeal, effective July 13, 2010, VA liberalized the evidentiary standard, in certain circumstances, for claims for service connection   for PTSD, particularly as to the corroboration of in-service stressors.  The new regulation indicates that if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the claimed in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2014).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that during service in Korea he observed people being shot, beaten up and dragged; he also reported babies were killed.  In March 2009 the RO sent the Veteran a letter asking him to provide more specific details (dates, places, etc.) in regard to these stressors so they could be verified.  In response the Veteran returned the PTSD questionnaire with the notation "unknown" for description and dates.  The RO thereafter issued a memorandum in May 2009 as formal finding that the Veteran had not cited a stressor for which verification could be attempted through the Service Department or other national agencies.

Also in December 2009 the Veteran submitted a statement asserting he had been assigned to patrol in the demilitarized zone (DMZ) area.  He also stated that during physical training he observed some of the local civilians starving, including small children.  He stated that when in town near Camp Stanley he observed criminals shooting and beating people; he stated that the criminals had taken over the town and this was simply a way of life in that area.

In February 2010 the Veteran reported to his attending VA psychologist that          he believed his one year of "guarding the DMZ" in Korea was the cause of his    current difficulty being in crowded areas.  

The Veteran testified before the Board in April 2014 that while stationed at Camp Stanley the DMZ was very near his barracks, about the distance from the hearing room to the cafeteria in the RO.  The Veteran stated that the enemy was likely to come "over the hill" at any time and that his unit was alerted nearly every other night to be ready to fight.  He recounted that during morning physical training runs he would see babies lying in the road, which the unit was instructed to ignore.  The Veteran also reported shooting artillery, but he stated he had not received incoming enemy fire.    

Review of the medical evidence of record notes that in December 2009 the Veteran's attending VA psychiatrist diagnosed PTSD, although there is no indication as to the specific stressors that resulted in the diagnosis.  Likewise, in May 2010 a VA psychologist diagnosed PTSD, but there is no indication of the underlying traumas on which the diagnosis of PTSD was based.  This diagnosis was continued in subsequent VA outpatient treatment notes.  However, the Veteran underwent a VA examination in October 2010, wherein the examiner considered all of the diagnostic criteria and found the Veteran does not meet the criteria for a diagnosis of PTSD. 

Thus, for purposes of continued analysis of the claim for service connection, the record does contain a diagnosis of PTSD during the course of the claim.  However, as will be explained below, the diagnoses of PTSD in the record are of no probative value as the Veteran does not have a verified or credible stressor upon which the diagnosis of PTSD is based.

The Veteran has not asserted, and the evidence of record does not suggest, that he engaged in combat.  Specifically, the Veteran asserts on appeal that while stationed at Camp Stanley he was very near the DMZ, that his unit was constantly on alert and he was afraid the enemy would "come over the hill."  The Korean demilitarized zone (DMZ) is a strip of land running across the Korean Peninsula that separates North Korea from South Korea and serves as a buffer zone between the two countries.  The DMZ cuts the Korean Peninsula roughly in half following the geographic 38th parallel north latitude and is approximately 155 miles long and 2.5 miles wide.  74 Fed. Reg. 36640-02.   However, the Board takes judicial notice that Camp Stanley was and is located 3 miles southeast of Uijongbu, and a view of any map of South Korea reveals Uijongbu is miles away from the DMZ.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998).   Indeed, Camp Red Cloud, which was also located near Uijongbu, was located approximately 19 miles from the DMZ.  See generally, Brester v. McDonald, 2014 WL 4257911, 2 (Vet.App.,2014).  

Accordingly, the Veteran is significantly misrepresenting the proximity of his duty station to the DMZ.  Indeed, his characterization of his barracks being a matter of yards (from the hearing room to the cafeteria at the RO) is clearly not credible.  While the Veteran has submitted an article addressing some attempts by the North Koreans to tunnel under the DMZ for the purpose of infiltrating saboteurs into South Korea, such tunneling activity was confined to the immediate area of the DMZ.  Accordingly, the Veteran's assertions of being in and immediately around the DMZ, to include patrolling along the DMZ, are not credible.  

The Veteran also asserts that his service "on the DMZ" caused him to have fear of imminent hostile action warranting service connection under the liberalized standards of 38 C.F.R. § 3.304(f)(3) (2014).  The Veteran asserted in his substantive appeal that award of the Armed Forces Expeditionary Medal for service in Korea showed that he had been in an area where hostilities were considered to be "imminent."     The Board disagrees.  As discussed above, the Board finds the Veteran's claimed stressors are not credible and are not consistent with the places, types, and circumstances of his service.

Moreover, the Board notes that the Veteran was noted to be a poor historian and vague in a February 2007 VA mental health treatment note, and the 2010 VA examiner noted the Veteran's stressor reports have "changed and increased over time."  The examiner noted that in June 2004 treatment the Veteran reported "red alerts a couple times," in October 2005 he reported racial tension and problems,  and on the 2010 examination reported red alerts every other day and the enemy just over the hill in the DMZ but denied racial tensions or conflict.  The Veteran also indicated on the 2010 examination that he had not worked for 30 years, yet VA treatment records in June 2004 noted he had been unemployed only 3 years.  The VA examiner noted that secondary gain issues may be a factor.
	
In addition to the stressors cited above that relate to hostile action the Veteran has reported witnessing disturbing sights in the local countryside including starving civilians and criminal activity off-post.  These are anecdotal incidents that cannot be verified by unit records.  Moreover, his lack of veracity as to the location of Camp Stanley renders the additional assertions unpersuasive and lacking credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In short, the Veteran is not a reliable historian and in the absence of competent and credible evidence corroborating his stressors, the claim for service connection must be denied.  Although some medical professionals have diagnosed PTSD, in the absence of a corroborated stressor, those diagnoses have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based   upon an inaccurate factual premise has no probative value").  Moreover, the most probative medical evidence, in the form of the VA examination, found the Veteran did not meet the diagnostic criteria for PTSD.  

In sum, based on the evidence of record and analysis above, the Board concludes the Veteran does not have PTSD resulting from a corroborated in-service stressor.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

New and Material Evidence

The Veteran's claim of entitlement to service connection for anxiety disorder was initially denied by way of an October 2007 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the claim for anxiety disorder was denied in the October 2007 rating decision because there was no nexus between that condition and service.  

The evidence received since that time includes an October 2010 VA examination wherein the examiner opined that that one could speculate that approximately 50 percent of the Veteran's diagnosed anxiety disorder is attributable to service and the remainder to multiple life stressors.  

Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for anxiety disorder is reopened.  To this extent only the appeal is granted.  



ORDER

Service connection for PTSD is denied.

The claim for service connection for anxiety disorder is reopened, and to this extent only the appeal is granted. 


REMAND

Reopening the claim does not end the inquiry; rather, adjudication of the claim on the merits is required. 

As noted above, the VA examiner in October 2010 stated that approximately 50 percent of the Veteran's diagnosed anxiety disorder could be attributed to service.  However, this opinion appears to be based on the Veteran's reports of experiencing symptoms of anxiety during and ever since service, which is not consistent with his service treatment records or other evidence of record.  Indeed, on his separation examination, he denied depression or excessive worry and nervous trouble of any sort.  VA treatment records from 2001 make no mention of any psychiatric disability.  In a 2004 treatment report, he denied a prior history of psychiatric treatment.  Social anxiety was diagnosed in 2005.  Moreover, as noted in the decision above, the Veteran has not been shown to be a reliable historian.  

As the RO has not adjudicated the merits of the reopened claim for service connection for anxiety disorder in the first instance, such must be completed on remand to afford the Veteran the appropriate due process.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, the Veteran should be provided VCAA notice regarding a claim for service connection for anxiety disorder.  

As noted, the VA examiner's opinion appears to be based on the Veteran's assertions of symptoms in and since service, which the Board notes is of questionable credibility in light of his denial of such symptoms on the 1975 Report of Medical History and his being an unreliable historian.  Thus, a new examination should be scheduled, with an opinion to be requested. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter concerning the claim for service connection for anxiety disorder. 

2.  Obtain relevant VA treatment records dating since March 2011.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the current nature of his anxiety disorder and to obtain an opinion as to whether such is related to service.  The claims file and electronic treatment records must be reviewed in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's anxiety disorder arose during or is etiologically related to service.  The examiner is hereby advised that the Board has not accepted the Veteran's assertions of service on the Demilitarized Zone or that he suffered from psychiatric symptoms during service. 

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


